On Motion to Dismiss the Application.
This motion presents a somewhat unusual situation for the following reasons: This case was consolidated with a companion case entitled and numbered, on the docket of this court, Ada Simpson v. First National Life Insurance Co., No. 33488,167 So. 178.1 The two cases present the same facts and issues, and the litigants are represented by the same counsel. In this case the plaintiff and appellee filed a motion to dismiss the application; but the brief filed in support of that motion is entitled and numbered Ada Simpson v. First National Life Insurance Co., No. 33488, and it is filed in that record, while the brief filed by opposing counsel, in opposition to said motion, bears the title and number of this case and is filed in this record.
Under the existing circumstances, we think it the duty of this court, ex proprio moto, to order the redocketing of both cases in order that the manifest error may be corrected before they are finally submitted for decision. It is therefore ordered that *Page 635 
this case be redocketed for the purpose mentioned.
O'NIELL, C.J., dissents.
1 184 La. 649.